[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                       ________________________ ELEVENTH CIRCUIT
                                                            NOV 24, 2010
                              No. 09-14939                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00351-CV-3-RV-EMT

O'DELL HALL, JR.,

                                                           Plaintiff-Appellant,

                                   versus

SANTA ROSA CORRECTIONAL INSTITUTION,

                                                                   Defendant,

LT. LEAVINS,
J. B. JOHNSON,
W. R. SUTTON,
W. L. GIELOW,
D. T. SANFORD,

                                                        Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (November 24, 2010)
Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      O’Dell Hall, Jr., a Florida prisoner, appeals pro se the order granting summary

judgment to Officer W.R. Sutton, Officer J.B. Johnson, Lt. Leavins, Captain W.L.

Gielow, and Officer D.T. Sanford, all of whom were, at relevant times, personnel at

the Santa Rosa Correctional Institution (“SRCI”).             Hall argues that: (1)

unconstitutional errors occurred throughout his criminal proceedings; (2) Sutton,

Johnson, and Leavins subjected him to unconstitutionally excessive force; and (3) his

due process rights were violated during the hearings, conducted by Gielow and

Sanford, on the prison disciplinary charges of unarmed assault and disobeying orders.

After thorough review, we affirm.

      We review de novo a district court’s grant of summary judgment. Mercado v.

City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). Summary judgment is

appropriate when “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Id. (quoting Fed.R.Civ.P. 56(c)). When making this determination,

we view all facts in the light most favorable to Hall, the non-moving party. Id.




                                          2
       First, we reject Hall’s claim that numerous unconstitutional errors occurred

throughout his criminal proceedings, prior to his imprisonment. A prisoner may not

collaterally challenge the constitutionality of his criminal conviction in a civil suit for

damages under § 1983. McClish v. Nugent, 483 F.3d 1231, 1250 (11th Cir. 2007)

(citing Heck, 512 U.S. at 484-87). In Heck, the Supreme Court held that,

       in order to recover damages for [an] allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by actions whose
       unlawfulness would render a conviction or sentence invalid, a § 1983
       plaintiff must prove that the conviction or sentence has been reversed on
       direct appeal, expunged by executive order, declared invalid by a state
       tribunal authorized to make such determination, or called into question
       by a federal court’s issuance of a writ of habeas corpus.

512 U.S. at 486-87.

       Accordingly, because a claim for damages based on a conviction or sentence

that has not been invalidated is not cognizable under § 1983, Hall’s challenges to

various aspects of his criminal proceedings and his sentence are not properly before

us. See id.

       Next, we find no merit in Hall’s claim that Officers Sutton, Johnson, and

Leavins subjected him to excessive force on January 24, 2006, while he was in full

restraints, and forced him to carry his property to his dormitory after he had informed

the medical personnel that he had a no-lifting pass. A party who asserts a claim for

relief under 42 U.S.C. § 1983 must prove that (1) the plaintiff was deprived of a right

                                            3
secured by the Constitution or laws of the United States, and (2) the person who

deprived him of that right acted under color of state law. Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49-50 (1999). The Eighth Amendment prohibits the infliction

of cruel and unusual punishment.         U.S. Const. amend. VIII.        The Eighth

Amendment’s bar against cruel and unusual punishment governs prison officials’ use

of force against convicted inmates. Campbell v. Sikes, 169 F.3d 1353, 1374 (11th

Cir. 1999).

      “The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments

necessarily excludes from constitutional recognition de minimis uses of physical

force, provided that the use of force is not of a sort ‘repugnant to the conscience of

mankind.’” Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (quoting Whitley v.

Albers, 475 U.S. 312, 327 (1986)). In determining whether the amount of force used

against an inmate was de minimis, a court may consider the extent of the injuries

suffered by the inmate. Skrtich v. Thornton, 280 F.3d 1295, 1302 (11th Cir. 2002).

The Supreme Court recently has clarified, however, that the core judicial inquiry is

“not whether a certain quantum of injury was sustained, but rather ‘whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.’” Wilkins v. Gaddy, 130 S.Ct. 1175, 1178 (2010) (quoting

Hudson, 503 U.S. at 7). The Court explained that injury and force are “only

                                          4
imperfectly correlated, and it is the latter that ultimately counts. An inmate who is

gratuitously beaten by guards does not lose his ability to pursue an excessive force

claim merely because he has the good fortune to escape without serious injury.” Id.

at 1778-79.

      The five factors relevant to ascertaining whether force was used “maliciously

and sadistically for the very purpose of causing harm” include: (1) the extent of the

injury, (2) the need for application of force, (3) the extent of the threat to the safety

of staff and inmates, as reasonably perceived by the responsible officials on the basis

of facts known to them, (4) the relationship between the need and the amount of force

used, and (5) any efforts made to temper the severity of a forceful response.

Campbell, 169 F.3d at 1375 (citing Whitley, 475 U.S. at 321; Hudson, 503 U.S. at 7).

      Applying the Campbell factors, we held in Skrtich that the officers’ use of an

electronic shield to shock and incapacitate the prisoner, after the prisoner refused to

be handcuffed during a search of his cell, and the officers’ subsequent punching,

kicking, and beating the prisoner to such an extent that he had to be airlifted from the

prison to a hospital where he remained for nine days, constituted an Eighth

Amendment violation. Skrtich, 280 F.3d at 1299-1300. Conceding that some degree

of force was lawful in light of the prisoner’s non-compliance with the officers’ order

to submit to handcuffing, the prisoner challenged as excessive the assault that

                                           5
occurred after he had been incapacitated by the shock of the electronic shield. Id. at

1301-02. We held that, although the officer may have been justified in taking extra

precautions in performing the cell extraction because of the prisoner’s status as a

“disciplinary problem,” the officers acted maliciously and sadistically when they beat

the prisoner after he had been shocked with the shield. Id. at 1302. Similarly, in

Bozeman v. Orum, 422 F.3d 1265, 1271-72 (11th Cir. 2005), we held that the

correctional officers acted maliciously and sadistically because, once the officers had

subdued the prisoner, they held him face-down, stated, “Oh, we don’t think you’ve

had enough,” and forced his head into a mattress until he was unconscious. Id.

Further, even though the prisoner was clearly unconscious, the officers waited 14

minutes to call for medical assistance. Id. at 1273.

      Viewing the facts in the light most favorable to Hall, there is no genuine issue

of material fact that Sutton and Johnson did not “maliciously and sadistically” use

force for the very purpose of causing harm. As the record shows, Hall received only

five minutes of medical care for his injuries; has not alleged that he has suffered any

long-term, prolonged injury; was subjected to the alleged force, during which his

hand was forced behind his back and handcuffed, after he had broken his hand

restraints, became combative, and refused to submit to hand restraints upon Sutton’s

orders, giving the officers a legitimate need to use force; was not repeatedly subjected

                                           6
to harm nor rendered unconscious; and received prompt medical attention for his

alleged injuries. Because Sutton and Johnson did not use unconstitutional excessive

force, no constitutional violation occurred. Moreover, to the extent that Leavins was

present during the alleged use of force and failed to intervene, no constitutional

violation by Leavins occurred since Sutton and Johnson did not use excessive force.

The district court, therefore, did not err in granting summary judgment to Sutton,

Johnson, and Leavins.

      Finally, we are unpersuaded by Hall’s claim that his due process rights were

violated during the hearings on the prison disciplinary charges of unarmed assault and

disobeying orders, in that he was not allowed to present witnesses at the hearings and

his request that a use-of-force videotape be played was improperly denied. The

Fourteenth Amendment prohibits any state from depriving a person of life, liberty,

or property without due process of law. See U.S. Const. amend. XIV, sec. 1. A

disciplinary proceeding, whose outcome will “impose[] atypical and significant

hardship on the inmate” must ensure the following due process rights: (1) advance

written notice of the claimed violation, (2) a written statement by the fact finders as

to the evidence relied upon and the reasons for the disciplinary action taken, and (3)

an opportunity to call witnesses and present documentary evidence in his defense.




                                          7
Bass v. Perrin, 170 F.3d 1312, 1318 (11th Cir. 2003) (quotation omitted); see Wolff

v. McDonnell, 418 U.S. 539, 563-67 (1974).

      “A minimum requirement of due process is that conclusions of prison

disciplinary bodies be supported by some evidence in the record.” Williams v.

Fountain, 77 F.3d 372, 375 (11th Cir. 1996) (quotation omitted). “Ascertaining

whether this standard is satisfied does not require a reviewing court’s examination of

the entire record, independent assessment of the credibility of witnesses, or weighing

the evidence. Instead the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Id.

(quotation and brackets omitted). The Supreme Court has identified “institutional

security” and the preservation of “internal order” as legitimate correctional goals that

must be balanced against the due process rights of inmates. See Bell v. Wolfish, 441

U.S. 520, 546 (1979).

      As the record shows, the decision not to allow Hall to call inmate witnesses

was not unconstitutional, since Hall does not argue that he had shown sufficient cause

to overcome the noted concerns of disruption that would justify calling live testimony

of inmate witnesses or justify postponing the disciplinary hearing to obtain statements

from inmates that he did not earlier request. Nor was the denial of his request to

present the use-of-force video unconstitutional, as a post-hearing investigation of the

                                           8
incident showed that there was no video of the actual incident because videotaping

did not begin until after the force was used. Finally, Sutton’s statement that Hall

became combative after he fell on the ground and attempted to strike him with his

elbow, constitutes sufficient evidence to support the disciplinary decision. See

Williams, 77 F.3d at 375. In sum, the evidence presented by Gielow and Sanford

negated Hall’s contention that his due process rights were denied during the

disciplinary proceedings, and Hall failed to respond to Gielow’s and Sanford’s

submissions with evidence creating a genuine issue of material fact. Therefore, the

district court properly granted summary judgment to Gielow and Sanford on Hall’s

due process claims.

      AFFIRMED.




                                         9